DETAILED ACTION
This is response to Application 16/783,666 filed on 02/06/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 9, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 6, 7, 12, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma et al. (US 2019/0373586 A1) hereby referred to as Verma586.

1.    Regarding claim 1, Verma586 teaches an apparatus of a station (STA), the apparatus (Figure 4) comprising memory; and processing circuitry coupled to the memory, the processing circuity configured to:
decode a preamble portion of a multi-user (MU) physical layer (PHY) protocol data unit (PPDU), the preamble portion of the MU PPDU comprising an extremely-high throughput (EHT) SIG field (EHT-SIG), the EHT-SIG comprising a resource unit (RU) allocation field (Verma586 Figure 6 and 9 Paragraphs [0138] to [0140] EHT-SIG-B; common field RU allocation table), the RU allocation field indicating a table index value, the table index value indicating a row of an RU assignment table, the row of the RU assignment table comprising a plurality of frequency RUs (Verma586 Paragraph [0140] RU allocation table; maps an index value to a plurality of different RU allocations) and a number of STAs allocated to each frequency RU of the plurality of frequency RUs (Verma586 Figure 10), the EHT-SIG further comprising a user field, the user field comprising a station identification field indicating an identification of the STA and a spatial configuration field (Verma586 Figure 6 Paragraph [0142] user specific field; STA ID; spatial configuration), the spatial configuration field indicating an index of a row of a spatial configuration table, the row of the spatial configuration table indicating a position and number of spatial streams allocated to the STA for a frequency RU of the plurality of frequency RUs, wherein the spatial configuration field is six bits (Verma586 Figure 10 Paragraph [0151] 6 bits for spatial configuration field); and
Figure 10).

2.    Regarding claim 2, Verma586 teaches wherein the number of spatial streams is 1, 2, 3, or 4 (Verma586 Figure 7 number of streams allocated to the STA may be 4).

3.   Regarding claim 6, Verma586 teaches wherein the spatial configuration table is based on the number of STAs, and wherein the memory is configured to store the RU assignment table and the spatial configuration table (Verma586 Figures 7 to 10; Paragraph [0140] and [0157] RU allocation table; maps an index value to a plurality of different RU allocations; spatial configuration index value used with mapping).

4.    Regarding claim 7, Verma586 teaches wherein the user field comprises a plurality of user fields, and wherein the user field is one of the plurality of user fields, and wherein the processing circuitry is further configured to: determine the frequency RU of the plurality of frequency RUs allocated to the STA based on a position of the user field within the plurality of user fields (Figure 9 and 10 Paragraph [0140]).

5.    Regarding claim 12, Verma586 teaches wherein the processing circuitry is further configured to: decode a legacy signal field (L-SIG) and a repeat (L-SIG)(RL-SIG), the L-SIG and RL-SIG part of the preamble portion; and determine the MU PPDU is an extremely-high throughput (EHT) MU PPDU based on the RL-SIG being the L-SIG negated (Paragraph [0115] RL-SIG field indicates the frame type).

6.    Regarding claim 16, Verma586 teaches a non-transitory computer-readable storage medium (Paragraph [0010] non-transitory computer-readable medium) that stores instructions for execution by one or more processors of an apparatus of a station (STA), the instructions to configure the one or more processors to:
decode a preamble portion of a multi-user (MU) physical layer (PHY) protocol data unit (PPDU), the preamble portion of the MU PPDU comprising an extremely-high throughput (EHT) SIG field (EHT-SIG), the EHT-SIG comprising a resource unit (RU) allocation field (Verma586 Figure 6 and 9 Paragraphs [0138] to [0140] EHT-SIG-B; common field RU allocation table), the RU allocation field indicating a table index value, the table index value indicating a row of an RU assignment table, the row of the RU assignment table comprising a plurality of frequency RUs (Verma586 Paragraph [0140] RU allocation table; maps an index value to a plurality of different RU allocations) and a number of STAs allocated to each frequency RU of the plurality of frequency RUs (Verma586 Figure 10), the EHT-SIG further comprising a user field, the user field comprising a station identification field indicating an identification of the STA and a spatial configuration field (Verma586 Figure 6 Paragraph [0142] user specific field; STA ID; spatial configuration), the spatial configuration field indicating an index of a row of a spatial configuration table, the row of the spatial configuration table indicating a position and number of spatial streams allocated to the STA for a frequency RU of the plurality of frequency RUs, wherein the spatial configuration field is six bits (Verma586 Figure 10 Paragraph [0151] 6 bits for spatial configuration field); and
Figure 10).

7.    Regarding claim 18, Verma586 teaches An apparatus of an access point (AP) (Figure 3), the apparatus comprising memory; and processing circuitry coupled to the memory, the processing circuity configured to:
encode a preamble portion of a mult-user (MU) physical layer (PHY) protocol data unit (PPDU), the preamble portion of the MU PPDU comprising an extremely-high throughput (EHT) signal field (SIG)(EHT-SIG), the EHT-SIG comprising a resource unit (RU) allocation field (Verma586 Figure 6 and 9 Paragraphs [0138] to [0140] EHT-SIG-B; common field RU allocation table), the RU allocation field indicating a table index value, the table index value indicating a row of an RU assignment table, the row of the RU assignment table comprising a plurality of frequency RUs and a number of STAs allocated to each frequency RU of the plurality of frequency RUs (Verma586 Figure 10 Paragraph [0140] RU allocation table; maps an index value to a plurality of different RU allocations, the EHT-SIG further comprising user fields, the user fields comprising station identification fields and spatial configuration fields (Verma586 Figure 6 Paragraph [0142] user specific field; STA ID; spatial configuration), the spatial configuration fields each indicating an index of a row of a spatial configuration table , the row of the spatial configuration table indicating a position and number of spatial streams for a frequency RU of the plurality of frequency RUs allocated to each of the station indicated by the station identification fields, wherein the spatial configuration Verma586 Figure 10 Paragraph [0151] 6 bits for spatial configuration field);
encode a data portion of the EHT-SIG in accordance with the frequency RU of the plurality of frequency RUs allocated to the stations and the position and number of spatial streams allocated to the stations; and configure the AP to transmit the MU PPDU (Figure 10).

8.    Regarding claim 20, Verma586 teaches further comprising transceiver circuitry; the transceiver circuitry coupled to the processing circuitry (Figure 3 transceiver coupled to processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2019/0373586 A1) hereby referred to as Verma586 in view of Verma et al. (US 2020/0112408 A1) hereby referred to as Verma408. 

9.    Regarding claims 3, 17, and 19, Verma586 does not explicitly disclose wherein the processing circuitry is further configured to:
decode a U-SIG from the preamble portion of the MU PPDU, the U-SIG comprising a bandwidth field, wherein the bandwidth field is 5 bits.
Verma408 teaches wherein the processing circuitry is further configured to:
decode a U-SIG from the preamble portion of the MU PPDU, the U-SIG comprising a bandwidth field, wherein the bandwidth field is 5 bits (Verma408 Paragraph [0017], [0103] and [0139] to [0142] bandwidth field 5 bits).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the processing circuitry is further configured to: decode a U-SIG from the preamble portion of the MU PPDU, the U-SIG comprising a bandwidth field, wherein the bandwidth field is 5 bits as taught by Verma408 in the system of Verma586 for effectively signaling additional resources available see abstract of Verma408.

10. Regarding claim 4, Verma586 in view ofVerma408 teaches wherein the bandwidth field indicates 320 MHz (Verma586 Paragraph [0115] bandwidth is up to 320 MHz; Verma408 Paragraph [0139]).
 
Regarding claim 5, Verma586 in view ofVerma408 teaches wherein the bandwidth field indicates 320 MHz with preamble puncturing (Verma408 Paragraphs [0005] and [0139] to [0142] preamble puncturing; 320 MHz).

12.    Regarding claim 8, Verma586 does not explicitly disclose wherein the processing circuitry is further configured to: decode a U-SIG from the preamble portion, the U-SIG comprising a number of space time streams (Nsts) field, the Nsts field being 4 bits and indicating a number of Nsts from 1 to 16.
Verma408 teaches wherein the processing circuitry is further configured to:
decode a U-SIG from the preamble portion, the U-SIG comprising a number of space time streams (Nsts) field, the Nsts field being 4 bits and indicating a number of Nsts from 1 to 16. (Verma408 Paragraph [0017], [0103] and [0139] to [0142] number of space time streams up to 16).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the processing circuitry is further configured to: decode a U-SIG from the preamble portion, the U-SIG comprising a number of space time streams (Nsts) field, the Nsts field being 4 bits and indicating a number of Nsts from 1 to 16.as taught by Verma408 in the system of Verma586 for effectively signaling additional resources available see abstract of Verma408.


s 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2019/0373586 A1) hereby referred to as Verma586 in view of Venkatesan et al. (US 2020/0245297 A1).

13.    Regarding claim 14, Verma586 does not explicitly disclose further comprising: mixer circuitry to downconvert RF signals to baseband signals; and synthesizer circuitry, the synthesizer circuitry comprising one of a fractional-N synthesizer or a fractional N/N+l synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry, wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the MU PPDU.
	Venkatesan teaches: mixer circuitry to downconvert RF signals to baseband signals; and synthesizer circuitry, the synthesizer circuitry comprising one of a fractional-N synthesizer or a fractional N/N+l synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry, wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the MU PPDU (Paragraph [0053]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide : mixer circuitry to downconvert RF signals to baseband signals; and synthesizer circuitry, the synthesizer circuitry comprising one of a fractional-N synthesizer or a fractional N/N+l synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry, wherein the processing circuitry is configured to decode the baseband signals, 

14. Regarding claim 15, Verma586 does not explicitly disclose further comprising: mixer circuitry to down-convert RF signals to baseband signals; and synthesizer circuitry, the synthesizer circuitry comprising a delta-sigma synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry, wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the MU PPDU.
	Venkatesan teaches: further comprising: mixer circuitry to down-convert RF signals to baseband signals; and synthesizer circuitry, the synthesizer circuitry comprising a delta-sigma synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry, wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the MU PPDU (Paragraph [0053] delta-sigma synthesizer).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide : further comprising: mixer circuitry to down-convert RF signals to baseband signals; and synthesizer circuitry, the synthesizer circuitry comprising a delta-sigma synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry, wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the MU PPDU as taught by Venkatesan in the system of Verma586 for a suitable frequency synthesizer see Paragraph [0053] of Venkatesan.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466